Citation Nr: 1819797	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  13-21 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September to November 1970 as a trainee in the U.S. Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The claim was repeatedly denied, first as a claim for right shoulder disability in 1976 and 1983, and then as a new and material evidence in 2001and 2009 until the most recent Board decision in July 2017, which reopened the claim and remanded for a new examination.  The claim has now returned to the Board.

In November 2016, the Veteran testified at a videoconference hearing before a Veterans Law Judge.  A transcript of the hearing is of record.   The Veteran was notified in January 2018 that the Veterans Law Judge who conducted the hearing had retired and was informed about his hearing options.  The Veteran submitted a letter in February 2018 stating he wished to proceed without a new hearing.


FINDING OF FACT

A right shoulder disability did not manifest in service and is not otherwise attributable to service.


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated by service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(b) (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

The Board remanded the claim in July  2017 for a VA medical opinion and examination to determine whether his current right shoulder disability was due to a disease or injury in service.  The examiner was instructed to consider several listed events in service.  In August 2017, the examiner reviewed the file and provided a medical opinion responsive to the Board remand.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

The Veteran and his representative have not raised any argument(s) with respect to the adequacy of notice and assistance.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Therefore, the appeal may be considered on the merits.

Service Connection

The Veteran contends his right shoulder disability was caused by an injury in service.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. § 1110 (2012). 

To establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

For a medical opinion (i.e., medical evidence) to be given weight, it must be: (1) based upon sufficient facts or data; (2) the product of reliable principles and methods; and (3) the result of principles and methods reliably applied to the facts.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran claims his current shoulder disability was due to an injury "doing the low crawl" during recruit training in service.   See, e.g., Correspondence received in August 1982.  

The Veteran served in the U.S. Army for two months in 1970.  A preservice examination in May 1970 showed "normal" for clinical evaluation of the shoulder.  On his Report of Medical History the same month, he reported a history of swollen or painful joints, namely, occasional shoulder pain, but denied painful or trick shoulder.  Service medical records show that the Veteran was seen in October 1970 when it was reported that he had dislocated the right shoulder two days earlier.  He was assigned a limited duty profile for six weeks.  It was reported that the Veteran his shoulder "popped out of place" during a low crawl.  The service treatment note report tenderness of the muscle with impression of muscle strain.  An October 1970 medical board hearing stated that the Veteran had had multiple dislocation of his right shoulder.  His separation examination, dated November 1970, also notes recurrent dislocation, right shoulder.

In November 1970, he was given an honorable discharge for failure to meet medical fitness standards at enlistment or induction.  The reason for not meeting these standards was recurrent dislocation of right shoulder.  

The Veteran filed a claim for a right shoulder disability in the late 1970s.  The Veteran's wife submitted a statement in December 1979 stating he had a right shoulder disability since April 1972 after lifting heavy items.  The claim was ultimately denied in 1983 and was subject to several attempts to reopen. 

The Veteran reported to the VA in August 1998 with complaint of shoulder pain.  The Veteran stated he had been injured "28 y[ea]rs ago from service.  Intensive pain 3 days till now."  The Veteran had a shoulder X-ray in August 1998.  In the clinical history, the Veteran reported history of "injury to the R[ight] shuolder[sic] in the service.  [The Veteran] was involved in a fight and c/o recurrent pain and 'dislocation.'"  Findings were "evidence of an acute Bankart fracture of the right glenoid," "a Hill-Sachs deformity which is somewhat unusual in position as it is more medial than expected," and "evidence of prior dislocation."  There was no evidence of dislocation on this examination.  Impression was acute Bankart fracture and Hill-Sachs deformity.  In November 1998, the Veteran reported "minimal problem" from 1970 until August 1998, when he started to have severe pain after a minor altercation.  Assessment in September 1998 was "tendinitis, s/p old fx of shoulder joint."

The Veteran has stated that this was the first time he was seen by a doctor.  See, e.g., July 2001 Board hearing ("When was the first time that you did actually have to go see a doctor because of the shoulder problems? [The Veteran:] It was about two years ago, about 1999.").  It was also the first time the Veteran had any type of dislocation since the claimed 1970 injury, although he complained of pain since 1970.  Id. 

The Veteran's VA treatment records contain notations of recurrent shoulder issues, with a history of dislocated shoulder in the 1970s, given occasionally as 1972 or as late as 1978 but not during service.  Currently, the Veteran's VA treatment records report "chronic right shoulder pain" with X-ray in March 2007 showing osteoarthritis.

An examination was undertaken per a Board request in August 2017.  The examiner, a doctor, diagnosed bilateral shoulder strain.  An X-ray report from that same month noted "degenerative arthritis changes at the A-C joint.  There are no definite acute fractures or subluxations and no soft tissue calcifications . . . Bone mineralization appears normal."  Regarding the question of whether aggravation, the examiner stated that it was less likely than not (50 percent or less) to have clearly and unmistakably pre-exist service.  The examiner reviewed the medical records, the Veteran's reported history, the electronic file, and the examination report.  The examiner stated there was no medical record in the file showing a shoulder disability prior to service.

Regarding a direct relationship, the examiner stated it was less likely as not that (50 percent or less) that the current shoulder disability was linked to an injury in service, including dislocating his shoulder in service. The rational was that a review of the medical records available in the claims file showed records of a shoulder injury that occurred in October 1970.  However, there was a 28 year gap between the shoulder injury and emergence of the current shoulder disability in 1998.  Therefore, it is more likely that the shoulder disability found on examination is related to the 1998 injury than a remote injury in 1970.

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of a disability or symptoms subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006);  Layno v. Brown, 6 Vet. App. 465, 470 (1994).   The Veteran is competent to report shoulder pain and when it had an onset. 

The Board may not find the Veteran not credible solely because of the absence of treatment, but the multi-decade gap between discharge from active duty service in 1955 and the first evidence of disability in 2016 may be a factor.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period of absence of medical complaints for disability can be considered as a factor in deciding a claim).  Here, the lengthy absence of treatment (nearly three decades) tends to show that the Veteran's statements regarding continuous pain for nearly three decades are not credible.

More importantly, the Board assigns much less probative weight to the Veteran's reports of injury and onset of symptoms as he has been inconsistent on a number of important issues.  He has reported different dates of onset of right shoulder pain in treatment records.  He has given onset dates spanning the entire decade of the 1970s in treatment records.  He also reported different histories of treatment, reporting his 2016 Board hearing that he received treatment at the VA for "almost 40 years," i.e. since the mid-1970s, but in his 2001 Board hearing stated he had not gone to the doctor between 1970 and around 1999, when he went to a VA hospital for the first time.  Therefore, while he is competent to report observable symptoms and visits to medical care providers, the reports are not credible as to the onset and cause for his right shoulder disability.  Therefore, the Veteran's statements regarding in-service onset, with continuous issues until his current diagnosis of his shoulder disability have low probative value.

In contrast, the VA examination has significant probative value because the examiner reviewed the claims file, considered the Veteran's reports of symptoms in and after service, provided sufficient rationale for the opinion, and based the opinion on examination of the Veteran and the Veteran's medical history and lay statements.  The examiner was a medical doctor with the medical expertise and training to render an opinion as to whether the Veteran's right shoulder disability is associated with service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As such, while the Board has considered the Veteran's lay statements, as they have low probative value, they do not outweigh the more probative medical opinion.

In short, the credible and probative evidence establishes that the Veteran's current right shoulder disability was not manifest during service and is not due to service.  In addition, the Veteran did not have the characteristic manifestations sufficient to identify the disease entity.  There is no competent evidence of the current right shoulder disability until many decades post service.  Instead, it was found to be due to an injury in the late 1990s.  The lay assertions to the contrary are not credible and are outweighed by the probative medical opinion.

In a prior March 1983 decision, the Board found that the Veteran's right shoulder issue pre-existed service.  However, no abnormality of the shoulder was noted upon examination entrance in May 1970.  The Board acknowledged the Veteran's reports of occasional right shoulder pain while participating in high school sports but denied any traumatic injury or residuals.  The Board also acknowledge the absence of any injury in school district examinations, but also placed weight on the military physical evaluation board results that found that the Veteran had recurrent right shoulder dislocations that pre-existed service, were not aggravated by an additional dislocation and the brief period of service.  Nevertheless, the Board did not find that there was clear and unmistakable evidence of pre-service disability.   

The Board notes that the Veteran's representative, at times, argued that his right shoulder disability pre-existed service and was aggravated by it.  See, e.g., July 2016  Statement of Representative in Appeals Case.  However, the Veteran never alleged aggravation, instead consistently arguing injury in service caused his shoulder disability.  See, e.g., July 2001 Board hearing (denying pre-service injury or problem of any type); May 2009 Board hearing (reporting he was hurt in service, causing his current right shoulder disability); November 2016 Board hearing (same).  The August 2017 VA opinion and the Veteran have both stated that the Veteran did not have a pre-existing disability that was aggravated by service.  See, e.g., November 2016 Board hearing ("Judge:  [T]he [enlistment] exam was normal.  Veteran:  "Yes to my knowledge and I went through all the physicals and different shots and the procedure of induction . . . I never told anybody my shoulder was hurt."). 

It has not been shown that the shoulder disability that was adjudicated in the 1983 Board decision is the same as the right shoulder disability now on appeal.  Even assuming that the disability were the same, as a matter of law, the Veteran's right shoulder disability did not pre-exist service as only a history of pain and not a chronic disability was noted on entrance and has not been found to have clearly and unmistakably pre-existed service.  38 U.S.C. § 1111 ("[E]very veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease [preexisted service].").  The Board notes that it requested an opinion regarding aggravation of a pre-existing shoulder disability in the July 2017 remand, which found that the current disability first occurred several decades after service.  Therefore, there being no probative evidence of record or argument to the effect that the current right shoulder disability pre-existed service, such an argument will not be considered.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a right shoulder disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for service connection for a right shoulder disability must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right shoulder disability is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


